Title: To Alexander Hamilton from Ebenezer Stevens, 28 September 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Majr Genl Hamilton
            Sir
            New York 28 Septr. 1799
          
          Agreeable to your Request I enclose you, the Estimate, & Plan of Huts for  a Regiment, with the price of the boards & nails necessary, for the same—
          I shall attend to your Request also of procuring a House, suitable for your Military family
          And am Sir with Great Consideration Your Hble St.
          
            Ebenr Stevens.
          
        